       Case 2:19-cv-02778-JAR-JPO Document 26 Filed 06/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS
                                 KANSAS CITY DIVISION

FRED NEKOUEE, individually,                       :
                                                  :
               Plaintiff,                         :
                                                  :
vs.                                               : Case No. 2:19-cv-02778-JAR-JPO
                                                  :
PARKWAY VF LLC,                                   :
a New York limited liability company;             :
                                                  :
JO-ANN STORES, LLC, an Ohio limited               :
liability company;                                :
                                                  :
and                                               :
                                                  :
HARBOR FREIGHT USA, INC., a Delaware              :
corporation;                                      :
                                                  :
            Defendants.                           :
_______________________________________/
                STIPULATION OF DISMISSAL WITH PREJUDICE
                        OF DEFENDANT PARKWAY VF LLC

       Plaintiff and Defendant PARKWAY VF LLC, by and through their respective counsel,

hereby stipulate to the dismissal of this action against Defendant PARKWAY VF LLC with

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) as such parties have entered into a Settlement

Agreement. Except as otherwise agreed, each such party to bear its own costs and attorney’s fees.

       DATE: June 16, 2020
                                              Respectfully submitted,

                                              s/Robert J. Vincze
                                              Robert J. Vincze (KS #14101)
                                              Law Offices of Robert J. Vincze
                                              PO Box 792, Andover, Kansas 67002
                                              Phone: 303-204-8207
                                              Email: vinczelaw@att.net
                                              Attorney for Plaintiff Fred Nekouee

and
       Case 2:19-cv-02778-JAR-JPO Document 26 Filed 06/16/20 Page 2 of 2




ROUSE FRETS WHITE GOSS GENTILE RHODES, P.C.
s/Brett C. Randol
Brett C. Randol (KS #22794)
5250 W. 116th Place, Suite 400
Leawood, Kansas 66211
Phone: 913-387-1600
Fax: 913-928-6739
Email: brandol@rousepc.com

Attorneys for Defendant Parkway VF LLC




                               CERTIFICATE OF SERVICE

       I certify that on June 16, 2020, I electronically filed the foregoing Stipulation with the
Clerk of the Court using the CM/ECF system.

                                                      s/Robert J. Vincze
                                                      Robert J. Vincze (KS #14101)




                                                 2
